Citation Nr: 1759856	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy, upper right extremity.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the cervical spine, with IVDS.

3.  Entitlement to a rating in excess of 20 percent for radiculopathy, left arm.  

4.  Entitlement to a compensable rating for a scar on the cervical spine, status post discectomy.

5.  Entitlement to a rating in excess of 10 percent for painful scar on the cervical spine associated with degenerative joint disease of the cervical spine, with IVDS.

6.  Entitlement to a temporary total rating based on hospitalization in excess of 21 days and/or treatment requiring convalescence for a service-connected disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to May 1986, from December 1992 to December 1995, and from September 1998 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of July 2012, February 2013, and April 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By a filing of July 2016, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R § 20.704(e) (2016).

A rating decision of April 2016 granted service connection for painful scar cervical spine associated with degenerative joint disease of the cervical spine, with IVDS, claimed as residuals of neck injury.  A 10 percent rating under DC 7804, with an effective date of January 1, 2016, was assigned.  An April 2016 SOC continued the 10 percent evaluation and explained why a higher evaluation of 20 percent was not warranted.  The issue of entitlement to a higher initial rating for painful scar cervical spine associated with degenerative joint disease of the cervical spine, with IVDS, claimed as residuals of neck injury, has not been certified to the Board.  It is, however, in appellate status, as the Veteran has only one cervical scar and has appealed for a higher rating for that scar, as noted above.  The rating decisions of February 2013 and March 2013 refer to the same scar.  If ratings are to be assigned under various diagnostic codes, none of the symptomatology of any one condition should duplicate, or overlap, the symptomatology of another condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this way, so-called "pyramiding" is avoided.  See 38 C.F.R. § 4.14 (2016).  A supplemental statement of the case (SSOC) of May 2017 nonetheless continued two ratings for the same scar.  The Board will consider both scar ratings (under DC 7804 and DC 7805) on appeal, as they relate to the same scar.  See 38 C.F.R. § 19.35 (2016) (certification used for administrative purposes and does not confer or deprive Board of jurisdiction over an issue).

The record is unclear as to whether the evaluation of the Veteran's service-connected disability of the cervical spine was reduced to 10 percent, effective August 22, 2016.  The Veterans Benefits Management System (VBMS) contains a rating decision of April 2017 that made the latter reduction, and the reduction continues to be listed on a subsequent rating code sheet of August 2017.  It is not clear, however, that the April 2017 rating decision was promulgated.  Specifically, the subject line in VBMS for the April 2017 rating decision is: "Do not promulgate - under local quality review," and a notation at the end of the August 2017 code sheet states that the reduction was erroneous.  The issue of whether a reduction in the disability rating was proper is not before the Board.

The paperless record of Legacy Content Manager Documents (formerly Virtual VA) and VBMS has been reviewed.

The issues of entitlement to an increased rating for a cervical scar are addressed below.  All other issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to January 20, 2016, the Veteran's scar of the cervical spine was not painful and/or unstable and did not have a total area greater than 39 square cm (6 square inches).

2.  From January 20, 2016, the Veteran's scar of the cervical spine measures 9 cm x  0.1 cm (length by width at the widest part) and is characterized by pain; there is no instability or other disabling effect or functional impairment, to include visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features; or with two or three characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  Prior to January 20, 2016, the criteria for a compensable rating for scar of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7800, 7804, 7805 (2016).

2.  From January 20, 2016, the criteria for a rating in excess of 10 percent for scar of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7800, 7804, 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim, and VA has satisfied the notification and duty-to-assist provisions of the law.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice was given to the Veteran by letters of January 2012 and May 2012.  The Veteran has not alleged prejudice with regard to notice.  Absent extraordinary circumstances, it is appropriate for the Board to address only those procedural arguments specifically raised by the claimant.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  The evidence of record includes service treatment records, service personnel records, VA and private treatment records, and statements of the Veteran.  The Veteran underwent VA examinations in February 2012, January 2016, and February 2017.  The latter two examination reports are adequate for purposes of this appeal.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
Rating Criteria

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

In determining the present level of a disability for any rating claim, the Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A request for an increased rating must be viewed in light of the entire relevant medical history and all the evidence of record.  See 38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991); Hazan v. Gober, 10 Vet. App. 511 (1997).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

DC 7800 applies to scars of the head, face, or neck.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 10 percent rating requires one characteristic of disfigurement.  See 38 C.F.R. § 4.118, DC 7800 (2016).

The eight characteristics of disfigurement are: scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, DC 7800, Note (1) (2016).

Diagnostic Codes 7801 and 7802 relate to the evaluations of scars other than of the head, face, or neck.  As the Veteran's scar involves only his cervical spine, these code provisions are not applicable.  DC 7804 provides for a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable of painful.  Note (1) to DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Under Note (2), if one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Under Note (3), scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC 7804 when applicable.  DC 7805 states that other scars (including linear scars) and disabling effects of scars evaluated under DC 7800, DC 7801, DC 7802, and DC 7804, should be evaluated under an appropriate diagnostic code when not considered in a rating provided under Diagnostic Codes 7800 - 7804.  See 38 C.F.R. § 4.118, DC 7805 (2016).


Rating for Cervical Scar

In January 2004, the Veteran was granted service connection for degenerative joint disease of the cervical spine (claimed as residuals of a neck injury).  A rating decision of August 2010 reclassified the disability as degenerative joint disease of the cervical spine, with intervertebral disc syndrome, claimed as residuals of neck injury, and continued the existing rating.

In February 2013, in the course adjudicating the Veteran's October 2011 claim for rating increase with respect to his cervical spine disability, the RO granted service connection for scar, cervical spine, s/p discectomy.  An evaluation of zero percent under DC 7805 and an effective February 18, 2012 was assigned.  The Veteran has appealed both the latter scar rating and a subsequent rating of 10 percent under DC 7804 (effective date of January 1, 2016) that the RO assigned for the same cervical scar without discontinuing the earlier, noncompensable scar rating under DC 7805.  See rating decision of April 2016.

The Veteran underwent a VA examination in February 2012.  The examiner answered "yes" to the form question as to whether the Veteran had any scars relating to the cervical spine disability, and "no" as to whether any of the scars were painful and/or unstable or had a total area greater than 39 square cm (6 square inches).  Although a scar or scars were found, no scars questionnaire was prepared in relation to the February 2012 examination, and for that reason the examination report cannot be considered a fully adequate one.

The Veteran underwent a VA examination in January 2016.  He was noted to have one neck scar, status post laminectomy.  The Veteran reported that the scar caused pain in his neck.  The examiner measured the scar as 9 cm x 0.1 cm (length by width at the widest part).  The scar was found to be not unstable, with no frequent loss of covering of skin over the scar.  The scar was not due to burns.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  Nor was there abnormal pigmentation or texture of the head, face, or neck; gross distortion or asymmetry of facial features or visible or palpable tissue loss; or listed characteristics of disfigurement (hypo- or hyperpigmented area, abnormal texture, missing underlying soft tissue, indurated and inflexible).  The Veteran had no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar (regardless of location) or disfigurement of the head, face, or neck.  The Veteran's scar did not impact his ability to work.

The Veteran underwent a VA examination in February 2017.  The Veteran reported that the scar area was tender with pain, which he rated as a 4 on a scale of 1 to 10.  The Veteran's one scar measured 8 cm x .1 cm (length and width at the widest part).  The scar was not unstable, with no frequent loss of covering of skin over the scar.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The scar was not due to burns.  There was no abnormal pigmentation or texture of the head, face, or neck.  The scar was tender to palpation.  There were no characteristics of disfigurement: hypo- or hyperpigmented area; abnormal texture; missing underlying soft tissue; indurated and inflexible.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar did not result in limitation of function.  The Veteran's scar was found not to impact his ability to work and not to result in limitation of function.

Generally scars are evaluated in accordance with the criteria set forth in 38 C.F.R. §  4.118, Diagnostic Codes 7800-7805.  Amendments to those criteria became effective on October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Because the entire period on appeal is subsequent to October 2008, the new criteria apply.

A preponderance of the evidence is against finding that the criteria of a higher, 10 percent rating are met for the Veteran's cervical scar prior to the VA medical examination of January 20th, 2016.  The Veteran has not asserted that the scar was painful or unstable prior to January 2016.  The February 2012 VA examiner made the specific finding that the Veteran's scar was not painful or unstable.  From January 20th, 2016, a preponderance of the evidence is against finding that the criteria for a higher rating for the Veteran's painful cervical scar measuring 9 cm x .1 cm right have been met or approximated.  The VA examinations of January 2016 and February 2017, as well as VA and private treatment records, do not suggest the presence of three or four scars that are unstable or painful or the requisite characteristics of disfigurement.  See 38 C.F.R. § 4.118, DC 7800, DC 7804 (2016).

The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's belief that his scar disability is worse than the severity indicated by the noncompensable rating assigned from February 2012, and the 10 percent rating assigned from January 2016, is outweighed by competent and credible medical examination that evaluated the extent of impairment based on objective data coupled with statements made by the Veteran to the 2016 and 2017 examiners.  The VA examiners have the training and expertise to determine the type and degree of the impairment associated with the Veteran's scar.  Greater evidentiary weight is placed on the physical examination findings.

Because the preponderance of the evidence is against higher scar ratings at any point during the period under review, the benefit-of-the-doubt doctrine does not apply.   See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a compensable rating for scar, cervical spine, s/p discectomy prior to January 20, 2016 is denied.

Entitlement to a rating in excess of 10 percent for painful scar cervical spine associated with degenerative joint disease of the cervical spine, with intervertebral disc syndrome, claimed as residuals of neck injury, from January 20, 2016 is denied.
REMAND

In October 2011, the Veteran filed a claim seeking: a rating in excess of 30 percent for peripheral neuropathy, upper right extremity, associated with degenerative joint disease cervical spine, with IVDS, claimed as residuals of neck injury; a rating in excess of 20 percent for degenerative joint disease of the cervical spine, with IVDS, claimed as residuals of neck injury; and a rating in excess of 20 percent for radiculopathy, left arm , associated with degenerative joint disease cervical spine, with IVDS, claimed as residuals of neck injury.  The appeal as to those issues was certified to the Board in April 2016.

New evidence was received by the agency of original jurisdiction after the transfer of records to the Board.  Specifically, in March 2017, the Veteran underwent a VA examination relating to the cervical spine.

When the AOJ receives additional evidence after a claimant's records are transferred to the Board for appellate consideration, the evidence must be forwarded to the Board if it has a bearing on the appellate issue.  See 38 C.F.R. § 19.37(b) (2016).  Here, the March 2017 VA examination report has a bearing on the issues of increased ratings for cervical spine disability and related peripheral neuropathy and radiculopathy.  As this evidence is in the VBMS file, it has effectively been forwarded to the Board.

When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  See 38 C.F.R. § 19.37(b) (2016).  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted by the appellant following certification of an appeal to the Board must be referred to the AOJ for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  An automatic waiver of initial AOJ review is provided for by 38 U.S.C.A. § 7105(e) if the claimant submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013.  See 38 U.S.C.A. § 7105(e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014).  Here the new evidence has not been submitted by the appellant.  Rather, a VA examination report has been added to the claims file by VA.  Accordingly, while the Veteran's substantive appeal was received in March 2013, an automatic waiver of jurisdiction cannot be applied.  VA has not interpreted the automatic waiver of evidence under § 7105(e) as extending to evidence that was not submitted by the claimant, such as evidence gathered separately pursuant to the duty to assist. 

The Veteran has waived initial RO consideration with respect to a vocational assessment submitted in December 2016.  Otherwise the Veteran has not waived the procedural right of initial AOJ review.  For these reasons, the above issues will be remanded for appropriate action so that March 2017 VA examination report may be appropriately addressed in a supplemental statement of the case (SSOC).  A rating decision of August 2017 continued the 30 percent evaluation of peripheral neuropathy, upper right extremity, and the 20 percent evaluation of radiculopathy, left arm, but no SSOC as to these issues has been issued following the March 2017 VA examination report.

A rating decision of July 2012 denied entitlement to a temporary total evaluation under 38 C.F.R. §§ 4.29, 4.30.  See notification letter of July 2012.  In August 2012, the Veteran filed a notice of disagreement with respect to his claim for radiculopathy of the left arm, degenerative joint disease of the cervical spine, and peripheral neuropathy of the upper right extremity.  The Board finds the issue of entitlement to a temporary total evaluation to be part and parcel of the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  No SOC has been issued as to entitlement to a temporary total evaluation.  Where a notice of disagreement has been filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board will remand this issue.

A claim for a TDIU is part and parcel of an increased rating claim when raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The Veteran has raised the issue of entitlement to a TDIU.  See October 2011 claim.  A rating decision of July 2012 denied entitlement to a TDIU, and the Veteran appealed.  See Form 9 of May 2016.  The issue of entitlement to a TDIU has not been certified to the Board.  The Board notes that an August 2017 rating decision deferred the issue entitlement to a TDIU for further development relating to the Veteran's vocational rehabilitation records.  See August 2017 rating decision.

Accordingly, the case is REMANDED for the following action:

1. Review all evidence added to the electronic file since the February 2013 statement of the case that pertains to the remanded issues, including the March 2017 VA examination report for neck (cervical spine) conditions.  After undertaking any additional development which may be necessary, including if necessary a VA medical opinion or VA examination, readjudicate the issues on appeal to determine if entitlement to the benefits sought is warranted.  Ratings for any indicated periods of convalescence and/or hospitalization should be expressly considered.

2.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the required opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


